          Case 3:21-cv-00514-JR         Document 17       Filed 07/26/21      Page 1 of 2




STEVEN E. KLEIN, OR BAR #051165
stevenklein@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

Attorneys for Willamette Valley Vineyards, Inc.

DAVID P. COOPER, OSB No. 880367
cooper@khpatent.com
OWEN W. DUKELOW, OSB No. 965318
owen@khpatent.com
KOLISCH HARTWELL, P.C.
520 SW Yamhill St., Suite 300
Portland Oregon 97204
Telephone: (503) 224-6655

Attorneys for Flying Blue Imports, LLC




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


WILLAMETTE VALLEY VINEYARDS,                         Case No. 3:21-cv-00514 (JR)
INC.,

                           PLAINTIFF,                 JOINT MOTION FOR ENTRY OF
                                                      [PROPOSED] AGREED ORDER OF
       V.                                             DISMISSAL
FLYING BLUE IMPORTS, LLC,

                           DEFENDANT.


       Plaintiff Willamette Valley Vineyards, Inc. and Defendant Flying Blue, LLC hereby

notify the Court that this case has been settled. Pursuant to Fed. R. Civ. P. 41(a)(2), the parties
            Case 3:21-cv-00514-JR        Document 17        Filed 07/26/21     Page 2 of 2




jointly request that the Court enter an order dismissing the case, with prejudice, with the Court to

retain jurisdiction to enforce the terms of the parties’ written Settlement Agreement, dated July

13, 2021, and with each party to bear its own attorney’s fees and costs.

       Respectfully submitted by:

 By: /s Steven E. Klein/                          By: /s David P. Cooper/ (by consent)

 Steven E. Klein, OSB No. 011565                  David P. Cooper, OSB No. 880367
 DAVIS WRIGHT TREMAINE LLP                        Owen W. Dukelow, OSB No. 965318
 1633 Broadway – 27th Floor                       KOLISCH HARTWELL, P.C.
 New York, New York 10019                         520 SW Yamhill St., Suite 300
 Tel.: (212) 489-8230                             Portland Oregon 97204
 Fax: (212) 489-8340                              Telephone: (503) 224-6655

 Attorneys for                                    Attorneys for
 Willamette Valley Vineyards, Inc.                Flying Blue Imports, LLC

 July 26, 2021                                    July 26, 2021

IT IS HEREBY ORDERED:

       Pursuant to the Settlement Agreement reached between the parties, the parties’ joint

motion, and for good cause shown, the Court hereby enters the following Agreed Order of

Dismissal:

       1.        By consent of the parties, the Court shall retain jurisdiction for the purpose of

enforcing the terms of the Settlement Agreement dated July 13, 2021;

       2.        Except as provided for in paragraph 1 above, this case is dismissed, with

prejudice, and each party shall bear its own attorney’s fees and costs.

This ___ day of July, 2021.


                                                        United States District Judge
